Case 1:18-md-02865-LAK Document 394-1 Filed 07/02/20 Page 1 of 2




                     EXHIBIT 1
      Case 1:18-md-02865-LAK Document 394-1 Filed 07/02/20 Page 2 of 2



                         Index of SKAT’s Amended Complaints

                                                          Doc.   Pages in Ex. 2 to
               Case Name                     Case No.     No.    Blessington Decl.

SKAT v. DW Construction, Inc. Retirement
                                            18-cv-09797   131        001-020
Plan

SKAT v. The Goldstein Law Group PC
                                            18-cv-05053   155        021-040
401(k) Profit Sharing Plan

SKAT v. Kamco Investments, Inc. Pension
                                            18-cv-09836   87         041-060
Plan

SKAT v. Kamco LP Profit Sharing Pension
                                            18-cv-09837   87         061-080
Plan

SKAT v. Linden Associates Defined Benefit
                                            18-cv-09838   82         081-099
Plan

SKAT v. Moira Associates LLC 401(k) Plan    18-cv-09839   88         100-118

SKAT v. Riverside Associates Defined
                                            18-cv-09840   88         119-138
Benefit Plan

SKAT v. American Investment Group of
                                            18-cv-09841   89         139-158
New York, L.P. Pension Plan

SKAT v. Newsong Fellowship Church 401k
                                            18-cv-10100   126        159-176
Plan
